Citation Nr: 1043188	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back and leg 
disorders (most recently classified as low back pain with 
radiculopathy to both lower extremities).  

2.  Entitlement to service connection for back and leg disorders 
(most recently classified as low back pain with radiculopathy to 
both lower extremities).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran's initial claim for service connection for back and 
leg disabilities was denied by the RO in October 1976.  In April 
1978 the denial was confirmed.  The Veteran was notified that 
same month due did not appeal.  The Board does not have 
jurisdicition to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must find that new 
and material evidence has been presented.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  Therefore, although the RO determined in August 
2006 that new and material evidence had not been received, the 
Board must make its own determinations as to whether new and 
material evidence has been received to reopen this claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened, regardless of the RO's 
finding.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a low 
back and leg disabilities has in fact been received.  Thus, the 
Board is granting this portion of the Veteran's appeal.  However, 
the de novo claim for service connection for such is addressed in 
the REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C. for further evidentiary development.




FINDINGS OF FACT

1.  An unappealed April 1978 rating decision determined that 
service connection was not warranted for low back disorder and 
leg disorders in that no such chronic conditions were shown.  

2.  Additional evidence received since the April 1978 rating 
decision includes evidence that is neither redundant nor 
cumulative and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1978 rating decision that denied service connection 
for low back and leg disabilities is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The additional evidence submitted since the April 1978 rating 
decision is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

New and Material Evidence

The Veteran's initial claim for service connection for back and 
leg disabilities was denied by the RO in October 1976.  In that 
decision, it was determined, based on a review the Veteran's STRs 
that he had sustained a back injury prior to service.  While he 
had inservice back and leg complaints, no chronic back or leg 
disorder was found.  At one point, when being seen for radiating 
pain, a diagnosis was given of hysterical personality disorder.  
Also considered was post service evidence, to include a September 
1976 VA examination with X-rays, that did not show any current 
low back or leg disorders that were aggravated by service.  The 
October 1976 rating action was confirmed in April 1978.  The 
Veteran was notified of the 1978 denial that same month, but he 
did not appeal.  As such, the April 1978 rating decision is 
therefore final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009).  
Accordingly, that decision is not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. § 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

The Veteran subsequently filed to reopen the claim in May 2006.  

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

When the Veteran filed to reopen the claim, he submitted 
treatment records that neither existed, nor were previously 
considered at the time of the 1978 rating decision.

The new evidence received since the April 1978 rating decision 
consists, in part, of updated private and VA outpatient treatment 
records added to the record in July 1978.  These documents show 
treatment in late 1977 and 1978 for low back and leg pain.  In 
November 1977, it was noted that the Veteran injured his back in 
service when he fell down some stairs.  Since then, he had a 
history of back pain and sharp shooting pain in the calves with 
radiation up both legs and thighs.  VA X-ray in February 1978 
reflects that there was mild degree of lumbar scoliosis with the 
apex to the left at the L3-4 level.  

Also added to the record since 1978 are private records dated in 
September 2002 which include diagnoses of degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the lower 
back.  A private record from September 2003 references a post 
service slip and fall type injury to the back and buttocks in 
November 2001.  Additional VA records dated from 2006 through 
2008 show that the Veteran continues to have chronic low back and 
leg pain/numbness.  He often provided a history of having these 
pains since he was injured during service.  X-ray of the 
lumbosacral spine in July 2006 showed minimal spurring anteriorly 
from L3-L5.  Otherwise, findings were essentially normal.  
However, subsequently dated VA record show that he continues to 
have low back pain and leg pain and numbness.  In recent years, 
he has attended chronic pain school for his complaints.  The 
diagnoses include questionable DJD and mechanical low pain.  It 
has been noted on medical history that the Veteran underwent hip 
surgery at a private facility in 2004.  
 
Given that when the claim was initially denied in 1978, there 
were no back or leg disorders diagnosed, and as the documents 
submitted to reopen the claim now include (arguably) diagnoses of 
low back disorders with radiculopathy into the lower extremities, 
it is the Board's conclusion that these records satisfy the low 
threshold requirement for new and material evidence.  As such, 
the veteran's claim is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a lumbosacral back disorder with 
radiculopathy into the lower extremities is reopened.  To that 
extent only, the appeal is allowed.  


REMAND

As the Board has determined that the previously denied claim for 
service connection for a low back and leg disabilities is 
reopened, the second step for the Board in this case is to assess 
the new and material evidence in the context of the other 
evidence of record and make new factual determinations.  Masors 
v. Derwinski, 2 Vet. App. 181 (1992).

Additional development is needed prior to further disposition of 
the claim for entitlement to service connection for a low back 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  It appears 
that the Veteran has been diagnosed post service (at least by 
some examiners) with chronic low back disorders with 
radiculopathy into the lower extremities, but it remains unclear 
whether any such low back or leg disability, if existent, is 
related to his period of active service, particularly since he 
was treated prior to service for back and leg complaints and 
because the record now includes a post service (1978) X-ray which 
included findings of a mild degree of lumbar scoliosis.  Also, 
the record now includes evidence of a post service injury to the 
back and buttocks in 2001 and hip surgery at a private facility, 
allegedly in 2004.  

As noted earlier, it was determined shortly after the Veteran 
entered active duty that he had preexisting low back and leg 
complaints, although numerous inservice evaluations and a 1976 
post service exam did not result in diagnoses of any low back or 
leg conditions.  While a mild degree of scoliosis was noted in 
1978, it was not until many more years passed before a chronic 
low back disorder (with radiculopathy) was noted by some 
examiners while other still find no chronic low back disability.  

No VA examiner has specifically addressed whether any current low 
back and lower extremity conditions, if existent, are of service 
origin, or if pre-existing service, were aggravated therein.  A 
VA examination is needed to address these disabilities based on 
review of the claims file, including the STRs and post service 
(contradictory) records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his low 
back/leg disorders.  Any records that are 
not currently included in the claims file 
should be obtained and added to the file.  
With any necessary authorization from the 
Veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  This includes records 
from the Cooper Hospital University Medical 
Center in New Jersey where the Veteran 
allegedly had hip surgery in 2004.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The AMC/RO should schedule the Veteran 
for an appropriate examination to 
determine the nature and etiology of his 
claimed low back and leg disorder  The 
claims folder must be made available to 
the physician prior to the examination, 
and the physician should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address 
the following:

(a)  What is/are the proper diagnosis(es) 
of Veteran's current, chronic low back/leg 
disability(ies)?  Is it at least as likely 
as not (i.e., at least a 50/50 
probability) that any such back/leg 
disability(ies) began in service or, if 
preexisting, was aggravated beyond natural 
progression therein?  The Veteran's 
medical history, to include, having back 
and leg pain prior to service, as well as 
during service, the 1978 VA X-ray report 
showing a mild degree of lumbar scoliosis 
with the apex to the left at the L3-L4 
level, the post service injury to the back 
in 2001, the negative lumbar spine X-ray 
reports of record, and the post service 
hip surgery, should be addressed in 
answering this question.

(b)  If congenital or developmental 
defects are found, is there any indication 
that there was superimposed trauma in 
service that aggravated a pre-service 
disorder? 

The opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.  If the examiner opines that the 
question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


